Determination unanimously modified on the law and as modified confirmed without costs and matter remitted to respondent for further proceedings in accordance with the following Memorandum: Respondent concedes that the determination finding petitioner guilty of violating inmate rule 106.10 (7 NYCRR 270.2 [B] [7] [i]) must be vacated and all references thereto expunged from petitioner’s record. The determination that petitioner violated inmate rule 180.14 (7 NYCRR 270.2 [B] [26] [v]) is supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Because the record imposes one penalty and fails to specify any relation between the charges and the penalty imposed, the penalty is vacated, and the matter is remitted to respondent for imposition of an appropriate penalty on the charge sustained (see, Matter of Ligreci v Honors, 171 AD2d 1058, Iv denied 78 NY2d 853). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.)
Present— Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.